Citation Nr: 0007202	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-32 214A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
February 3, 1984 Board decision which denied a claim of 
entitlement to service connection for a heart disorder and 
for residuals of a cerebral vascular accident.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The appellant had active duty from January 1950 to November 
1954 and from December 1955 to May 1971.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error (CUE) in a February 3, 1984 Board 
decision.


FINDING OF FACT

The February 3, 1984 Board decision considered all relevant 
evidence and was supported by the evidence then of record; it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, and the decision was not undebatably erroneous. 


CONCLUSION OF LAW

The February 3, 1984 Board decision, which denied a claim of 
entitlement to service connection for a heart disorder and 
for residuals of a cerebral vascular accident, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the February 3, 1984 Board 
decision which denied a claim of entitlement to service 
connection for a heart disorder and for residuals of a 
cerebral vascular accident.  The appellant's representative 
has submitted a written brief, dated in March 2000, in 
support of the appellant's motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the pleading requirement.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation. 

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

A February 1984 Board decision denied the veteran's claim of 
service connection for a heart disability.  The relevant 
evidence of record at the time of the February 1984 Board 
decision included service medical records which showed that 
in January 1966 the veteran complained of a sharp pain in his 
chest area.  A May 1966 electrocardiogram (EKG) was normal.  
Clinical evaluation of the veteran's heart on his October 
1970 retirement examination was normal; the EKG was also 
considered normal.  A September 1971 VA examination report 
revealed that the veteran's cardiovascular system was normal.  
Postservice medical records from U. S. military hospitals 
reflected treatment for chest pain and heart problems 
beginning in 1973.  Private treatment records revealed that 
the veteran had coronary artery bypass surgery in 1976.  

In a June 1982 statement, the veteran's private physician, R. 
M. Thurow, M.D., remarked as follows:

Mr. [the veteran] was discharged from the 
military in 1971.  Prior to discharge he 
was having symptoms of heartburn and 
eructation which continued steadily until 
he developed a true angina prior to the 
coronary bypass in 1976.

It is my firm belief that the 
atherosclerosis involving especially the 
coronary arteries have commenced well 
before his discharge from service.  On 
that basis, the developing angina 
resulting in surgery with the later MI 
and CVA would have to have their 
origination in the years in which he was 
still in the military.   

In a June 1994 RO decision, the veteran was granted service 
connection for coronary artery disease and the residuals of a 
cerebrovascular accident, effective from June 26, 1992.

In the March 2000 appellant's brief, the veteran and his 
representative, in reference to the February 1984 Board 
decision, argued as follows:

The Board erred.  The veteran's private 
physician opined that the veteran's 
cardiovascular condition originated in 
service.  The Board simply rejected this 
medical opinion.  We note that the 
physician was aware that diagnostical 
testing was done in-service.  He was also 
aware of the results of these test[s].  
However, he still opined that the 
condition started in-service [due] to the 
nature of the condition and the long 
history of chest pains.  Therefore, 
cardiovascular disease was present in-
service, and the Board's contradicting 
finding of fact is without legal basis 
and is erroneous. 

The February 1984 Board decision contained the following 
findings of fact:

Although complaints of chest pains were 
recorded during service, neither 
cardiovascular nor cerebrovascular 
disease was present during service or 
manifested within the year following 
separation from service.

The veteran's coronary artery disease, 
first clinically established in 1976, and 
the cerebral vascular accident with 
residuals thereof, sustained in 1980, 
cannot be attributed to the veteran's 
periods of military service or to any 
medical condition noted therein.

The veteran has essentially argued that the February 1984 
Board decision "simply rejected" Dr. Thurow's opinion which 
stated that the veteran's cardiovascular condition originated 
in service.  However, the Board notes that the February 1984 
Board decision denied service connection for a heart 
condition on the following basis:

Although complaints of chest pain were 
recorded in service, a review of records 
shows that diagnostic tests performed 
during service, including several 
electrocardiogram tracings, did not 
demonstrate any clinical evidence of 
organic heart disease.  Examinations of 
the heart, chest X-ray reports and blood 
pressure readings were all entirely 
normal.  (Page 5).

In light of the available evidence at the time of the 
February 1984 Board decision, the Board finds that it was 
entirely reasonable to deny service connection for a heart 
condition, as no heart condition had been shown in service.  
As for Dr. Thurow's opinion stating that the veteran's heart 
condition originated in service, the Board appeared to have 
held that Dr. Thurow's opinion was outweighed by the evidence 
of record, in particular the multiple EKG's and service 
examinations that were negative for heart disease.  In 
asserting that the Board decision of February 1984 involved 
CUE, the veteran is, in essence, only disagreeing with the 
way the evidence was evaluated at that time.  He is arguing 
that the Board should have found that the veteran manifested 
a heart condition in service solely on the basis of Dr. 
Thurow's opinion.  However, the Board points out that the 
adjudicator or fact finder must base the decision on the 
evidence presented, and the evidence did not compel such a 
finding to the exclusion of any contrary finding in February 
1984.  The veteran's argument represents an example of a 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see generally 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (a disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error).

The Board acknowledges that additional statements from 
physicians with opinions similar to Dr. Thurow have been 
submitted since the February 1984 Board decision.  However, a 
determination that there was CUE in the February 1984 Board 
decision must be made on the record that existed at the time 
of that decision, and evidence submitted since that decision 
cannot be the basis for a finding of CUE.  See Russel v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

After careful review of the evidence of record, the Board 
concludes that the moving party has not demonstrated that the 
Board's February 1984 decision contains CUE.  While duly 
noting the appellant's arguments, the Board must emphasize 
that the Court has consistently stressed the rigorous nature 
of the concept of CUE.  CUE "are errors that are undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Accordingly, the motion is denied.


ORDER

The motion for revision of the February 3, 1984 Board 
decision, on the grounds of clear and unmistakable error, is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 
 

